Title: To Thomas Jefferson from William Hay, 21 April 1781
From: Hay, William
To: Jefferson, Thomas


Richmond, 21 Apr. 1781. Difficulties of Hay’s brother, whose rheumatism prevents him from paying “the least attention to his Bussiness” and whose “two Store Boys are now under Marching Orders, so that  his Store with a large Quantity of Goods must be left to the Mercy of the Negroes &c. … Among the Goods now in the Store there is at least One hundred Pieces of Sail Duck of the best Quality which I conceive ever to be an object of Public Attention. Mr. Nicolson by being Permitted to attend the Store would be able to have them removed.”
